Citation Nr: 1221105	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability (claimed as aches and joint pain in the shoulders), to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from May 1979 to May 1982 and from January 1991 to May 1991, including in the southwest Asia theater of operations during the Persian Gulf War.  He also had additional unverified U.S. Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for a bilateral shoulder disability (claimed as aches and joint pain in the shoulders), to include as due to an undiagnosed illness.  A RO hearing was held in October 2007 on the Veteran's claim and a copy of the hearing transcript has been added to the record.

In October 2009, the Board reopened the Veteran's previously denied claim of service connection for a bilateral shoulder disability (claimed as aches and joint pain in the shoulders), to include as due to an undiagnosed illness, and remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board remanded this claim to the RO/AMC again in May 2011.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran had active service in the southwest Asia theater of operations during the Persian Gulf War.

2.  The competent evidence shows that the Veteran's complaints of aches and joint pain in the shoulders, which manifested first several years after his service separation, have been attributed to known clinical diagnoses of degenerative changes and tendinosis in the right shoulder and degenerative changes with partial thickness tear of the left anterior supraspinatus tendon with mild impingement syndrome and biceps tenosynovitis in the left shoulder. 

3.  The competent evidence shows that the Veteran's current bilateral shoulder disability is not the results of a disease or injury incurred in active service or any incident of service, to include as due to an undiagnosed illness.


CONCLUSION OF LAW

A bilateral shoulder disability (claimed as aches and joint pain in the shoulders) was not incurred in or aggravated by active service, to include as due to an undiagnosed illness, nor may arthritis of the shoulders be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1118, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify and Assist

Before assessing the merits of the appeal, VA's duties to notify and assist the Veteran must be examined.  In a letter issued in September 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a bilateral shoulder disability (claimed as aches and joint pain in the shoulders), to include as due to an undiagnosed illness.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the September 2006 letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held that notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2006 notice letter was issued prior to the currently appealed December 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  The Veteran's electronic Virtual VA claims file also has been reviewed and no relevant evidence was located there.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations in January and February 2010 and in June 2011 which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran.


II.  Service Connection for a Bilateral Shoulder Disability

The Veteran contends that he incurred a bilateral shoulder disability during active service.  He specifically contends that he incurred aches and joint pain in the shoulders while on active service in the southwest Asia theater of operations during the Persian Gulf War.  He also specifically contends that his current bilateral shoulder disability is related to active service.  He alternatively contends that he incurred aches and joint pain in the shoulders as a result of an undiagnosed illness experienced while on active service in the southwest Asia theater of operations during the Persian Gulf War.

Governing Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i) (2011).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral shoulder disability (claimed as aches and joint pain in the shoulders), to include as due to an undiagnosed illness.  The Board notes initially that the Veteran has contended that he incurred this disability while on active service in the southwest Asia theater of operations during the Persian Gulf War.  The Veteran's DD Form 214 confirms his service in the southwest Asia theater of operations during the Persian Gulf War; thus, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(a)(1).  The Veteran's service treatment records show that, at his enlistment physical examination in May 1979 at the beginning of his first period of active service, he reported that he was in good health and denied all relevant pre-service medical history.  Clinical evaluation was normal except for two scars.  There were no complaints of or treatment for a bilateral shoulder disability during the Veteran's first period of active service.  Clinical evaluation was unchanged on periodic physical examination in June 1981.  The Veteran declined to undergo a separation physical examination at the end of his first period of active service and signed a statement to that effect in May 1982.

On ANG periodic physical examination in September 1985, the Veteran denied all relevant medical history.  Clinical evaluation was normal except for tinea versicolor which was not considered disabling.

On ANG periodic physical examination in June 1990, the Veteran's medical history was unchanged.  Clinical evaluation was completely normal.

Following his overseas deployment during the Persian Gulf War in support of Operation Desert Storm, the Veteran reported in May 1991 that he had experienced no diseases or injuries while in the southwest Asia theater of operations.  He also denied receiving any medicine or other treatment at that time.  Clinical evaluation was completely normal.  The in-service examiner noted that there had been no change in the Veteran's medical condition.

On ANG periodic physical examination in January 2000, the Veteran denied all relevant medical history.  Clinical evaluation was normal except for a small umbilical hernia, increased blood pressure, and tinea versicolor of the upper back.

The competent post-service evidence also does not support granting service connection for a bilateral shoulder disability, to include as due to an undiagnosed illness.  This evidence shows instead that, although the Veteran has been treated for complaints of aches and joint pains in shoulders since his service separation in May 1991, these complaints have been attributed to known clinical diagnoses and are not related to active service or any incident of service, to include as due to an undiagnosed illness.  For example, on VA examination in February 1998, the Veteran's complaints included "aches in several joints," including the shoulders, and "stiffness in the joints all day long."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his aches were "somewhat relieved" by Tylenol # 3 and Valium.  Physical examination showed full flexion of both shoulders with pain at 180 degrees, full abduction of the shoulders with pain at 180 degrees, 5/5 motor strength of the bilateral upper extremities, intact sensation and deep tendon reflexes, no muscle point tenderness, and tenderness over the trapezius.  X-rays of the shoulders were unremarkable.  The diagnoses included no clinical objective indications of generalized muscle aches and joint pains.

VA x-rays of the Veteran's right shoulder taken in February 2006 showed no abnormalities.

In a February 2007 statement, the Veteran contended that he had limited use of his right arm due to joint pain.

The Veteran reported to the emergency room (ER) at a VA Medical Center in September 2007 requesting medication for "his chronic shoulder pain."  Ibuprofen was prescribed for this pain.  

The Veteran testified at his October 2007 RO hearing that he experienced aches and pains in the right shoulder 3-4 days per week.  He also stated that his aches and pains had not begun until after he returned from his overseas deployment in support of Operation Desert Storm.  

On VA examination in January 2010, the Veteran's complaints included bilateral shoulder pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he began experiencing joint pain soon after returning from his overseas deployment in the Persian Gulf War.  He described his bilateral shoulder pain as a constant burning-type pain which awakened him at night, was not associated with activity, and was accompanied by pain on lifting, carrying, and overhead activities.  He was independent in his activities of daily living and had worked as a truck driver until February 2009 when he became unable to take pain medication and drive.  He also reported that "his wife sometimes helps him with putting on his shirt whenever his shoulder pain is acting up."  

Physical examination in January 2010 showed he was muscular, walked without any difficulties, removed his pullover shirt "without apparent difficulty," normal alignment of both shoulders, no evidence of atrophy in the shoulders, no tenderness to palpation in both shoulders, a positive impingement sign in the right shoulder, and a negative impingement sign in the left shoulder.  X-rays of the shoulders showed mild narrowing of the acromial humeral space bilaterally but no evidence of acute fracture, dislocation, tendinous calcification, or degenerative change, and unremarkable soft tissues.  A bone scan showed findings consistent with degenerative changes in the shoulder joints.  A magnetic resonance imaging (MRI) scan of the right shoulder showed a few small cystic appearing foci in the humeral head consistent with degenerative changes, increased signal intensity in the supraspinatus tendon consistent with tendinosis, two very small foci of increased signal intensity in the tendon suggesting small intrasubstance tears in the superspinatus tendon, and no other abnormalities.  The VA examiner opined that there was no evidence to support a diagnosis of an undiagnosed illness causing the Veteran's complaints of aches and joint pain in the shoulders.  The examiner's rationale was that there were findings compatible with degenerative joint disease of the shoulders.  The impressions included impingement syndrome of the right shoulder with supraspinatus  tendinosis and possible small intrasubstance tears, a bone scan compatible with degenerative changes of the shoulders, and no objective evidence of left shoulder impairment.

On VA examination in February 2010, the Veteran's complaints included pain in both shoulders.  It was noted that the Veteran "initially points to the upper pectoral regions" and described his pain as "like someone pouring hot liquid into the joint."  His bilateral shoulder pain was constant, responded to Motrin and Lorcet, worsened at night, often kept him awake, and was "bad early in the morning."  He had experienced some loss of movement in both shoulders due to his bilateral shoulder pain.  He frequently woke up at night "after being awakened by the pain" and then had to sit up "for a while and then reposition himself to go back to sleep."  He was unable to lift heavy objects and could not throw a football.  Physical examination showed his joints were completely normal except for minimal reduction in abduction of each shoulder to 85 degrees bilaterally and normal internal and external rotation.  The Veteran reported discomfort at the extremes of movement.  X-rays of the shoulders were reviewed and showed mild narrowing at the acromial humeral space bilaterally but no evidence of acute fracture, dislocation, or other abnormality.  A bone scan showed increased uptake of technetium 99 in both shoulders consistent with degenerative changes in the shoulders.  The VA examiner stated that the Veteran's symptoms were "atypical of any joint disorder" and considered the possibility of a non-organic component.  The impressions were mild degenerative changes in both shoulders involving both the acromioclavicular joints "with tenderness localizing to these joints bilaterally and by x-ray the acromiohumeral joints" and "quite mild" degenerative joint disease.

On VA outpatient treatment later in February 2010, it was noted that the Veteran was being seen for enrollment with a VA primary care clinic.  A history of joint pain was noted.  Physical examination showed 5/5 motor strength of the bilateral upper extremities.  The impressions included joint pain.  The Veteran's ibuprofen was increased to 800 mg every 8 hours as needed for joint pain.

In April 2010, the Veteran complained that ibuprofen "does not help his pain" and stated that he still experienced multiple joint pain.  A history of arthritis was noted.  The impressions included osteoarthritis.

In December 2010, the January 2010 VA examiner provided an addendum to his examination report in which he stated that, based upon a review of the available evidence of record, it was less likely as not that there was a nexus between the Veteran's active service and the findings of degenerative joint disease in the bilateral shoulders noted in January 2010.  This examiner also opined that there was no evidence supporting the Veteran's assertion that his current degenerative changes in the shoulders were the direct and proximate result of any in-service incident or otherwise were related etiologically to service.

A VA Telephone Advice Note dated in February 2011 indicates that the Veteran contacted his primary care clinic "requesting Lorcet for shoulder pain."  He stated that this medication also was "for his arthritis pain and inflammation."  He also stated that "his pain level is 20."  A VA staff physician prescribed the Veteran "mobic" for shoulder pain and stated that, if his pain was not resolved, then he needed to make an appointment for evaluation.  The Veteran's spouse was notified and stated that she would call back in one week if the prescription "does not help."

On VA examination in June 2011, the Veteran's complaints included left shoulder pain.  The Veteran stated that "something got mixed up regarding his shoulders because he insists that the problems have always been with his left shoulder.  He denies problems with his right shoulder."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of bilateral shoulder pain was noted.  The Veteran reported being seen for left shoulder pain during service.  "He states that he jumped to take cover while deployed during Desert Storm in approximately 1999 or 2000.  He said the shoulder did not bother him immediately but the pain began a couple of months later."  He also reported seeking medical attention during service for his left shoulder pain "and was given pain medications."  He denied ever being seen for right shoulder pain during active service.  He described his left shoulder pain as constant "even at rest."  He was unable to lift his arm or do any pulling or overhead activity.  He also had difficulty getting out of bed and "finding a comfortable sleeping position."  The Veteran stated that he was a truck driver and last had worked 6 months earlier.  He was unable to turn the steering wheel due to pain and difficulty with the left shoulder.  He also had some difficulty putting on and taking off his shirt due to pain and limitation of motion of the left shoulder.  He otherwise was independent in his activities of daily living.

Physical examination of the left shoulder showed limited range of motion with "pain throughout all attempts of range of motion testing," no definite tenderness to palpation, an inability to elevate the arm, and resistance to any attempts to perform passive range of motion testing due to pain.  Physical examination of the right shoulder showed a full range of motion without pain, no tenderness to palpation, and negative stress test and impingement sign.  The VA examiner stated that he was unable to perform repetitive range of motion testing of the Veteran's left shoulder due to severe pain.  The Veteran was independent in his activities of daily living although he reported that his wife helped him with bathing due to left shoulder pain.  The Veteran also reported that "he is unable to work as he cannot turn the steering wheel with his left arm."  An MRI scan taken in April 2011 was reviewed and showed a partial-thickness tear of the anterior supraspinatus tendon, mild hypertrophic changes at the acromioclavicular joint causing mild impingement with biceps tenosynovitis.  The impressions included a normal right shoulder and prior x-rays and MRI and bone scan consistent with degenerative changes and tendinosis and degenerative changes with partial thickness tear of the left anterior supraspinatus tendon with mild impingement syndrome and biceps tenosynovitis in the left shoulder that was markedly symptomatic.  

Following an extensive discussion of the records in the Veteran's claims file and physical examination of the Veteran, the VA examiner stated in June 2011 that, although he was mindful of the Board's remand instructions to consider the Veteran's statements concerning in-service incurrence of bilateral shoulder disability "as being credible," he found no evidence or documentation of any in-service right shoulder problems.  This examiner opined that he was "unable to define a nexus" between any prior right shoulder complaints and the Veteran's active service, especially in light of his current normal physical examination findings of the right shoulder.  This examiner also stated that there was no evidence of any degenerative changes of the right shoulder within the first post-service year.  He concluded that the Veteran's right shoulder was asymptomatic and physical examination of the right shoulder was unremarkable.  This examiner also stated that he found no in-service entries concerning the Veteran's reported left shoulder problems and could not explain why there were no entries concerning the left shoulder in his service treatment records.  This examiner opined that the Veteran's degenerative changes of the left shoulder were not manifest during active service or within the first post-service year.

The Board acknowledges the Veteran's lay assertions and RO hearing testimony that his bilateral shoulder disability is related to active service, to include as due to an undiagnosed illness.  The competent evidence does not support his assertions.  It shows instead that there were no complaints of or treatment for a bilateral shoulder disability at any time during the Veteran's two periods of active service, including during Operation Desert Storm, although the Board acknowledges that the lack of contemporaneous service treatment records demonstrating bilateral shoulder problems is not an "absolute bar" to service connection for a bilateral shoulder disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds it especially significant that, following his overseas deployment in support of Operation Desert Storm, the Veteran himself reported in May 1991 that he had experienced no injuries while in the southwest Asia theater of operations and denied receiving any treatment during that deployment.  The Veteran was discharged from active service immediately thereafter.  The May 1991 report from the Veteran at his service separation persuasively suggests that he did not experience any bilateral shoulder problems during active service, including while overseas in Operation Desert Storm.  

The evidence also demonstrates that, although the Veteran has complained of and been treated for bilateral shoulder problems since his service separation, these complaints have been attributed to known clinical diagnoses and were not caused or aggravated by an undiagnosed illness incurred during the Persian Gulf War.  It appears that, following his service separation in May 1991 after an overseas deployment in support of Operation Desert Storm, the Veteran first complained of bilateral shoulder problems when seen on VA examination in February 1998, or nearly seven years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Although the Veteran complained of bilateral shoulder problems in February 1998, the VA examiner found no clinical evidence to support these complaints at that time.  A different VA examiner opined in January 2010 that there was no evidence to support a diagnosis of an undiagnosed illness causing the Veteran's complaints of aches and joint pain in the shoulders because there were clinical findings compatible with degenerative joint disease of the shoulders.  In other words, the Veteran's bilateral shoulder complaints were attributed to degenerative joint disease by the January 2010 VA examiner.  The Board observes that the January 2010 VA examiner reiterated his opinion that the Veteran's degenerative joint disease of the shoulders was not related to active service or any incident of service, to include as due to an undiagnosed illness, in December 2010.

The Board acknowledges that a VA examiner stated in February 2010 that the Veteran's bilateral shoulder symptoms "are atypical of any joint disorder" and considered the possibility of a non-organic component.  This examiner did not opine that the Veteran's degenerative joint disease of the shoulders (which the examiner found to be "quite mild") was related to active service or any incident of service, to include as due to an undiagnosed illness, however.  The Board notes in this regard that current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the February 2010 VA examiner's opinion is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for a bilateral shoulder disability, to include as due to an undiagnosed illness.

The Board observes that the Veteran asserted - for the first time - at his most recent VA examination in June 2011 that he was seeking service connection for a left shoulder disability and not for a right shoulder disability.  The Veteran also asserted for the first time at his June 2011 VA examination that he had never sought medical attention for any right shoulder problems at any time during active service.  (The Board observes parenthetically that the Veteran's June 2011 report that he injured his left shoulder during Operation Desert Storm in 1999 or 2000 is confusing, as Operation Desert Storm occurred in 1991, although this may be a typographical error in the examination report itself.)  In any event, the June 2011 VA examiner found that the Veteran's right shoulder was asymptomatic and unremarkable on physical examination although this examiner also noted that prior x-rays and MRI and bone scan were consistent with degenerative changes and tendinosis of the right shoulder.  This examiner determined that there was no nexus between any right shoulder complaints and active service.  This examiner also diagnosed the Veteran as having degenerative changes with partial thickness tear of the left anterior supraspinatus tendon with mild impingement syndrome and biceps tenosynovitis in the left shoulder and concluded that there was no evidence of any left shoulder problems during active service or within the first post-service year.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which relates his bilateral shoulder disability to active service or any incident of service, to include as due to an undiagnosed illness incurred during his Persian Gulf War service.  Thus, the Board finds that service connection for a bilateral shoulder disability is not warranted, to include as due to an undiagnosed illness.

The Veteran finally is not entitled to service connection for arthritis of the shoulders on a presumptive service connection basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran's service treatment records show no complaints of or treatment for arthritis at any time during active service.  The VA examiner specifically found in June 2011 that the Veteran was not treated for any degenerative changes of the shoulders (or arthritis) within the first post-service year.  The Board finds that the competent evidence of record does not show that the Veteran was diagnosed as having or complained of experiencing arthritis of the shoulders during active service or within the first post-service year (i.e., by May 1992) such that service connection is warranted on a presumptive service connection basis as a chronic disease.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has provided conflicting statements with respect to whether his alleged bilateral shoulder disability has been continuous since service.  Although the Veteran reported initially that he had experienced bilateral shoulder pain since his service separation, the June 2011 VA examination report contradicts this statement.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave in May 1991 at the end of his overseas deployment in support of Operation Desert Storm, immediately before his separation from active service, the Veteran denied any history or complaints of symptoms of a bilateral shoulder disability.  Specifically, the in-service examiner who saw the Veteran in May 1991 stated that there had been no change in his medical condition.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a bilateral shoulder disability for seven years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1991) and initial reported symptoms related to the shoulders in 1998.  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board also notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including psychiatric problems, a skin rash, and a gastrointestinal disability.  Significantly, during that treatment, when he specifically complained of other problems, he did not report any complaints related to the shoulders.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  He did not claim that symptoms of his bilateral shoulder disability began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

As noted above, the Veteran asserted for the first time at his most recent VA examination in June 2011 that he had never experienced any right shoulder problems and "something got mixed up regarding his shoulders because he insists that the problems have always been with his left shoulder."  The inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As such, the Board finds the Veteran's statements to be of limited probative value.

Although the Board recognizes that the Veteran sincerely believes that his current bilateral shoulder disability is the result of his active service, unfortunately, the competent evidence of record does not support this contention.  Accordingly, the Board finds that the benefit-of-the-doubt doctrine is not applicable and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder disability (claimed as aches and joint pain in the shoulders), to include as due to an undiagnosed illness, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


